DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment 07/27/2022 has been entered.  Claims 1 – 16 remain pending in the application.   
The Applicant’s amendment has overcome each and every drawing objection, claim objection, and 35 U.S.C. 112(b) rejection on record and they have been withdrawn.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the embodiment of Finkelstein and the combination used in the current rejection.
Please see below for more detail regarding the new rejection. 
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “a means for fixing said weight in position on said pin” in Claim 6 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “fixing said weight in position on said pin” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 6 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Paragraph 0024 recites “various means may be employed to fix the weight 36 in position on pin 35 such as, for example, a friction fit or a set screw”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (U.S. Patent No. 4,508,022).
Regarding Claim 1, Finkelstein shows (Figure 3):
An air handling unit (ceiling air outlet, title), comprising:
a manifold (1) having an inlet (inlet of 1 at 2) configured to receive a supply of air (air from supply air line 2);
a plurality of apertures (19 on the left side and 19 on the right side) formed in said manifold (1), said apertures (19 on the left side and 19 on the right side) enabling a passage of air (air within 3) from said manifold (1) out of (through 6) said air handing unit (1);
a bypass aperture (8 and/or 9) formed in (as illustrated in Figure 3) said manifold (1); and
a damper (10 and/or 11) associated with said bypass aperture (8 and/or 9), said damper (10 and/or 11) being pivotable (as illustrated in Figure 3 via 12 and 13) between a closed position (closed position of 10 and 11 illustrated by dashed lines in Figure 3) and an open position (open position of 10 and 11 illustrated by solid lines in Figure 3) to allow said air (air within 3) from said manifold (1) to exit (via 6) said air handling unit (ceiling air outlet, title) without passing through (as illustrated in Figure 3, the air within 3 that flows through 8 and 9 when 10 and 11 are in an open position do not flow through either 19) said apertures (19 on the left side and 19 on the right side) when a pressure (pressure within 5) applied to (as illustrated in Figure 3, the pressure within 5 is applied to 10 and 11, when the applied pressure overcomes counterweight 20, 10 and/or 11 open) said damper (10 and/or 11) exceeds a threshold pressure (the threshold pressure established by counterweight 20).
However, Finkelstein lacks showing the bypass apertures are located within a plenum and the damper is positioned with said bypass plenum in Figure 3. 
In an alternate embodiment, Finkelstein teaches (Figures 1, 2, and 4):
An air handling unit (ceiling air outlet, title), comprising:
a manifold (1) having an inlet (inlet of 1 at 2) configured to receive a supply of air (air from supply air line 2);
a plurality of apertures (18) formed in said manifold (1), said apertures (18) enabling a passage of air (air within 3) from said manifold (1) out of (through 6) said air handing unit (1);
a bypass plenum (plenum formed between 15/16 and 11, as illustrated in Figure 1) formed in said manifold (1), said bypass plenum (plenum formed between 15/16 and 11, as illustrated in Figure 1) including bypass apertures (8 and 9).; and
a damper (10 and/or 11) positioned within (as illustrated in Figure 1) said bypass plenum (plenum formed between 15/16 and 10/11, as illustrated in Figure 1), 
Further, “each opening 8, 9 is covered by a straightener 15, 16 of which direct the air current passing from the upper housing space 3 though openings 8,9 essentially vertically to the place of separating wall 4”, Col. 3, lines 51-54. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the bypass apertures and associated dampers shown by Finkelstein Figure 3 to be positioned within a bypass plenum, as taught by Finkelstein Figure 1, to ensure essentially vertical air flow through the bypass apertures.  By ensuring essentially vertical air flow, the streams have stability through the apertures. 

Regarding Claim 2, the combination of Finkelstein (embodiment of Figure 3) and Finkelstein (embodiment of Figure 1) teaches:
A gravity weighted actuator (20) operatively connected (via the axel between 20 and 10) to said damper (10 and/or 11).

Regarding Claim 10, Finkelstein shows (Figure 3):
A method (method illustrated by air flow arrows in Figure 3) for controlling a flow of air (24) in an air handling unit (ceiling air outlet, title), comprising the steps of:
at a manifold (1), receiving (via 2) a supply of air (air from supply air line 2);
passing (via 19) said supply of air (air from supply air line 2) from said manifold (1) out of said air handling unit (ceiling air outlet, title) through a plurality of apertures (19 on the left side and 19 on the right side) in said manifold (1); and
when a pressure (pressure within 5) applied to (as illustrated in Figure 3, the pressure within 5 is applied to 10 and 11, when the applied pressure overcomes counterweight 20, 10 and/or 11 open) a damper (10 and/or 11) associated with (as illustrated in Figure 3) a bypass aperture (8 and/or 9) exceeds a threshold pressure (the threshold pressure established by counterweight 20), opening (as illustrated by the solid position of 10 and 11 in Figure 3) said damper (10 and/or 11) to allow (as illustrated by the air flow arrows in Figure 3) said supply of air (air from supply air line 2) to exit (via 6) said manifold (1) without passing through (as illustrated in Figure 3, the air within 3 that flows through 8 and 9 when 10 and 11 are in an open position do not flow through either 19) said apertures (19 on the left side and 19 on the right side).
However, Finkelstein lacks showing the bypass apertures are located within a bypass plenum in Figure 3. 
In an alternate embodiment, Finkelstein teaches (Figures 1, 2, and 4):
An air handling unit (ceiling air outlet, title), comprising:
a manifold (1) having an inlet (inlet of 1 at 2) configured to receive a supply of air (air from supply air line 2);
a plurality of apertures (18) formed in said manifold (1), said apertures (18) enabling a passage of air (air within 3) from said manifold (1) out of (through 6) said air handing unit (1);
a bypass plenum (plenum formed between 15/16 and 11, as illustrated in Figure 1) formed in said manifold (1), said bypass plenum (plenum formed between 15/16 and 11, as illustrated in Figure 1) including bypass apertures (8 and 9). 
Further, “each opening 8, 9 is covered by a straightener 15, 16 of which direct the air current passing from the upper housing space 3 though openings 8,9 essentially vertically to the place of separating wall 4”, Col. 3, lines 51-54. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the bypass apertures shown by Finkelstein Figure 3 to be positioned within a bypass plenum, as taught by Finkelstein Figure 1, to ensure essentially vertical air flow through the bypass apertures.  By ensuring essentially vertical air flow, the streams have stability through the apertures. 

Regarding Claim 11, Finkelstein shows (Figure 3)
Providing said damper (10 and 11) with an actuator (20); and
adjusting (in the design of 20, 20 is adjusted to set the magnitude of the threshold pressure) said actuator (20) to selectively set a magnitude (the weight in which the pressure of 5 must counter) of said threshold pressure (the threshold pressure established by counterweight 20). 

Regarding Claim 16, Finkelstein teaches(Figures 1, 2, and 4):
Said bypass plenum (plenum formed between 15/16 and 11, as illustrated in Figure 1) is located at a distal end (as illustrated in Figure 2, 15 and 16 extend from distal end to distal end of 1 in the length direction of 1) of said manifold (1), wherein
said bypass plenum (plenum formed between 15/16 and 11, as illustrated in Figure 1) is configured to discharge air (the mixed air stream of 23 and 24 supplied through 6 to the area below 1) from said manifold (1) to a space (area below ceiling in which 6 is installed) directly below said air handling unit (ceiling air outlet, title).

Claims 3, 4, 5, 6, 7, 8, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (U.S. Patent No. 4,508,022), as recited in Claims 1, 11, and 17 above, further in view of Dravnieks et al. (U.S. Patent No. 4,017,025).
Regarding Claim 3, Finkelstein teaches the claimed invention except said actuator is adjustable to selectively set said threshold pressure required to move said damper to an open position. 
Dravnieks teaches (Figures 1 and 2):
An air handing unit (variable volume control box, title), comprising:
a gravity weighted actuator (23) operatively connected to a damper (16), wherein
said actuator (23) is adjustable (each counterweight assembly includes a body 24 and a plate 26 with a pin and slot connection 27 to arm 17.  This pin and slot connection allows the counterweight assembly to be adjusted to balance out the weight of the side arms and damper 16, Col. 3, lines 51-56) to selectively set (based on the position of 24 in relation to 16) a threshold pressure (the air pressure required to counterbalance 24 and push 16 open) required to move said damper (16) to an open position. 
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the gravity weighted actuator of the assembly taught by the combination of Finkelstein to be adjustable, as taught by Dravnieks, to allow the assembly to be field tested and balanced once installed to achieve the desired results. 

Regarding Claim 4, Dravnieks teaches (Figures 1 and 2):
Said gravity weighted actuator (23) includes an axle (17) connected to said damper (16), a pin (27) mounted at a distal end (the end of 17 connected to 26) of said axle (17) opposite said damper (16) and extending generally transverse (as illustrated in Figure 1, 27 is oriented in the z-plane, wherein 17 is defined in the x-y plane) to said axle (26), and a weight (24) slidably received on said pin (27).

Regarding Claim 5, Dravnieks teaches (Figures 1 and 2):
Said weight (24) is selectively movable along said pin (27) between a first position (position of 24 slid to its full extent toward 17) in which said weight (24) is adjacent said axle (17), and a second position (position of 24 illustrated in Figure 1) in which said weight (24) is spaced from said axle (17), to adjust (each counterweight assembly includes a body 24 and a plate 26 with a pin and slot connection 27 to arm 17.  This pin and slot connection allows the counterweight assembly to be adjusted to balance out the weight of the side arms and damper 16, Col. 3, lines 51-56) said threshold pressure (the air pressure required to counterbalance 24 and push 16 open).

Regarding Claim 6, Dravnieks teaches (Figures 1 and 2):
Said actuator (23) includes a means for fixing (26) said weight (24) in position on said pin (27).

Regarding Claim 7, Finkelstein shows (Figures 3)
Said apertures (19) are arranged along (as illustrated in Figure 3) opposed longitudinal sides (as illustrated in Figures 3, 19 are arranged on the left and right longitudinal sides of 1) of said manifold (1).

Regarding Claim 8, Finkelstein shows (Figures 1, 2, and 4):
Said bypass plenum (plenum formed between 15/16 and 11, as illustrated in Figure 1) is located at a distal end (as illustrated in Figure 2, 15 and 16 extend from distal end to distal end of 1 in the length direction of 1) of said manifold (1). 

Regarding Claim 12, Finkelstein shows (Figure 3):
The actuator (20) includes an axel (the axel between 12/13 and 20, as illustrated in Figure 3) and a weight (20). 
However, Finkelstein lacks showing a pin mounted to a distal end of said axle opposite said damper and extending generally transverse to said axle, and the weight slidably received on said pin; and wherein adjusting said actuator includes adjusting a position of said weight along said pin.
Dravnieks teaches (Figures 1 and 2):
An air handing unit (variable volume control box, title), comprising:
an actuator (23) including an axle (17) connected to a damper (16), a pin (27) mounted at a distal end (the end of 17 connected to 26) of said axle (17) opposite said damper (16) and extending generally transverse (as illustrated in Figure 1, 27 is oriented in the z-plane, wherein 17 is defined in the x-y plane) to said axle (26), and a weight (24) slidably received on said pin (27), wherein
adjusting (each counterweight assembly includes a body 24 and a plate 26 with a pin and slot connection 27 to arm 17.  This pin and slot connection allows the counterweight assembly to be adjusted to balance out the weight of the side arms and damper 16, Col. 3, lines 51-56) to selectively set (based on the position of 24 in relation to 16) a threshold pressure (the air pressure required to counterbalance 24 and push 16 open) said actuator (23) includes adjusting a position of said weight (24) along said pin (17).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the gravity weighted actuator of the assembly taught by the combination of Finkelstein to be adjustable, as taught by Dravnieks, to allow the assembly to be field tested and balanced once installed to achieve the desired results. 

Regarding Claim 13, Dravnieks teaches (Figures 1 and 2):
Moving (via 17) said weight (24) closer to said axle (27) to increase said threshold pressure (the air pressure required to counterbalance 24 and push 16 open) required to open said damper (16).

Regarding Claim 14, Dravnieks teaches (Figures 1 and 2):
Moving (via 17) said weight (24) further from said axle (27) to decrease said threshold pressure (the air pressure required to counterbalance 24 and push 16 open) required to open said damper (16).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (U.S. Patent No. 4,508,022) and Dravnieks et al. (U.S. Patent No. 4,017,025), as recited in Claim 5 above, further in view of Petrovic et al. (U.S. Patent No. 9,222,687).
Regarding Claim 9, Finkelstein shows (Figure 3):
Return air (24) passing upwards (as illustrated in Figure 3).
However, Finkelstein lacks showing a heat transfer section having one or more windings of conditioning tubes for conditioning the return air passing upwards.
Petrovic teaches (Figure 2):
It is known in the air handling unit (110) art to condition (via 134) return air (secondary return air flowing upwards through 120) with a heat transfer section (134) having one or more windings of conditioning tubes (tubes of 134 illustrated in Figure 2).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air handling unit shown by Finkelstein to include a heat transfer section to condition the upwards flowing return air, as taught by Petrovic, to allow better control of the temperature of supply air from the air handling unit by conditioning both the primary air and secondary air before mixing the two air streams.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Finkelstein et al. (U.S. Patent No. 4,508,022), as recited in Claim 10 above, further in view of Petrovic et al. (U.S. Patent No. 9,222,687).
Regarding Claim 15, Finkelstein shows (Figure 3):
Providing the air handling unit (ceiling air outlet, title) with return air (24) passing upwards (as illustrated in Figure 1).
However, Finkelstein lacks showing a heat transfer section having one or more windings of conditioning tubes for conditioning the return air passing upwards.
Petrovic teaches (Figure 2):
It is known in the air handling unit (110) art to condition (via 134) return air (secondary return air flowing upwards through 120) with a heat transfer section (134) having one or more windings of conditioning tubes (tubes of 134 illustrated in Figure 2).
It would have been obvious to one with ordinary skill in the art at the time of invention to modify the air handling unit shown by Finkelstein to include a heat transfer section to condition the upwards flowing return air, as taught by Petrovic, to allow better control of the temperature of supply air from the air handling unit by conditioning both the primary air and secondary air before mixing the two air streams.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
D.T./
Art Unit 3762
11/04/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762